Citation Nr: 1123934	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than March 27, 2000, for service connection for maxillary sinusitis. 

2.  Entitlement to an effective date earlier than March 27, 2000, for service connection for residuals of an orbital bone fracture of the left eye. 

3.  Entitlement to an effective date earlier than September 5, 2000, for service connection for headaches.  

4.  Entitlement to an effective date earlier than September 17, 2010, for a 50 percent rating for headaches.     

5.  Entitlement to an initial rating in excess of 50 percent for maxillary sinusitis. 

6.  Entitlement to an initial rating in excess of 10 percent for residuals of an orbital bone fracture of the left eye. 

7.  Entitlement to an increased initial rating for headaches, currently rated as 10 percent disabling since September 5, 2000, and as 50 percent disabling since September 17, 2010.

8.  Entitlement to an effective date earlier than April 29, 1996, for service connection for dental trauma for fractured teeth numbers 9, 10, 23, and 24.  

9.  Entitlement to an initial compensable rating for dental trauma for fractured teeth numbers 9, 10, 23, and 24.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had military service from March 1988 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Additional evidence received at the Board in March 2011 is duplicative of evidence previously reviewed by the RO.  As such, referral of this evidence to the RO for review is not necessary, and the Board may proceed with the adjudication that follows.   


FINDINGS OF FACT

1.  In a written statement received from the Veteran in March 2010, the Veteran withdrew his appeal with respect to the issues of entitlement to an earlier effective date for the grant of service connection for residuals of an orbital bone fracture of the left eye and increased initial ratings for maxillary sinusitis, residuals of an orbital bone fracture of the left eye, and headaches.  

2.  A claim for service connection for a sinus disability was received on March 27, 2000; no document dated or received prior to March 27, 2000, demonstrates that the Veteran was entitled to service connection for a sinus disability.  

3.  A claim for service connection for headaches was received on September 5, 2000; no document dated or received prior to September 5, 2000, demonstrates that the Veteran was entitled to service connection for headaches.  

4.  It was not factually ascertainable from any document dated or received prior to September 17, 2010, that the criteria for a 50 percent rating for headaches were met.   

5.  A claim for service connection for dental trauma was received on April 29, 1996; no document dated or received prior to April 29, 1996, may be construed as a formal or an informal claim for service connection for dental trauma.

6.  The Veteran's residuals of dental trauma do not result in the loss of all upper anterior or lower anterior teeth, or the loss of all upper and lower teeth on one side. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issues of entitlement to an earlier effective date for the grant of service connection for residuals of an orbital bone fracture of the left eye and increased initial ratings for maxillary sinusitis, residuals of an orbital bone fracture of the left eye, and headaches have been met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an effective date earlier than March 27, 2000, for a grant of service connection for maxillary sinusitis are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 

3.  The criteria for an effective date earlier than September 5, 2000, for a grant of service connection for headaches are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 
 
4.  The criteria for an effective date earlier than September 17, 2010, for a 50 percent rating for headaches are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157(b)(1); 3.400 (2010).

5.  The criteria for an effective date earlier than April 29, 1996, for a grant of service connection for dental trauma for fractured teeth numbers 9, 10, 23, and 24 are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 

6.  The criteria for an initial compensable rating for dental trauma for fractured teeth numbers 9, 10, 23, and 24 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code (DC) 9913 (2010).    

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant with respect to the earlier effective date claims adjudicated below by an October 2010 letter that included a discussion of the information and evidence necessary to prevail in effective date claims.  This letter notwithstanding, the claims for an increased rating and earlier effective date for residuals of dental trauma are on appeal from a March 2007 rating decision that awarded service connection for residuals of dental trauma and an effective date and a rating for these residuals.  By this March 2007 rating action, 5103(a) notice had served its purpose with respect to the claims for an increased rating and earlier effective date for residuals of dental trauma, as these claims had already been substantiated.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

As for the duty to assist, service treatment reports and VA and private clinical reports have been obtained, and there is sufficient clinical evidence to determine the proper rating to be assigned for the service-connected residuals of dental trauma, to include reports from private dental treatment.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, or that a VA examination would demonstrate findings that would warrant a compensable rating for residuals of dental trauma, the duty to assist has been fulfilled with respect to the claim for an increased initial rating for residuals of dental trauma.  

With respect to the earlier effective date claims adjudicated below, as the resolution of a claim for an earlier effective date is necessarily based on the facts as they existed at the time the effective date in question was assigned, no additional development of the claims for earlier effective dates adjudicated herein pursuant to the VCAA is necessary.  See Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  Here, in correspondence received from the Veteran in March 2010, he withdrew his appeal with respect to the issues of entitlement to an earlier effective date for service connection for residuals of an orbital bone fracture of the left eye and increased ratings for maxillary sinusitis, residuals of an orbital bone fracture of the left eye, and headaches.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and the appeals with respect to these issues are dismissed without prejudice.

The Board notes that while the Veteran appeared to have also expressed his desire to withdraw his claims for entitlement to earlier effective dates for the grants of service connection for headaches and maxillary sinusitis in his March 2010 statement, he submitted a statement in September 2010 providing additional arguments for earlier effective dates for the grants of service connection for these conditions.  Given the Veteran's clear intent to, rather than withdraw such claims, continue to prosecute the claims for entitlement to earlier effective dates for the grants of service connection for headaches and maxillary sinusitis as evidenced by his September 2010 statement, and the requirement that VA liberally construe communications from Veterans, the claims for entitlement to earlier effective dates for the grants of service connection for headaches and maxillary sinusitis will not be considered to have been withdrawn and will instead be addressed in the adjudication that follows.  See Gallegos v. Principi, 16 Vet. App. 551 (2003) (per curiam); Moore v. West, 13 Vet. App. 69, 74 (1999).   

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim reopened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.   (Emphasis added).

As for legal authority pertaining to what a constitutes a "claim" for VA benefits purposes, a claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a); Mitscher v. West, 13 Vet. App. 123, 127 (1999).  Both statutes referred to above (§ 5110 and § 5101) "clearly establish that an application must be filed."  Crawford v. Brown, 5 Vet. App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 (1992).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits. 38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as applications for claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Servello, 3 Vet. App. at 200.

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2010).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contains two alternative requirements.  The first is that the VA (or the uniformed services) medical reports must refer to examination or treatment of a disability for which service connection has previously been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states that an initial requirement is either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established.

From the above, the appropriate effective dates for the benefits at issue are the later of either the dates when the claims for these benefits were received or the dates when entitlement arose.  With this fact in mind, the relevant history will be summarized.   While traveling to reserve duty in October 1994, the Veteran was involved in an automobile accident that resulted in him striking the left side of his head, to include the left eye.  A CT scan of the sinuses following the accident showed inflammatory changes, and the Veteran was instructed to not blow his nose due to a left medial wall fracture.  In a statement submitted in connection with a line of duty determination, the Veteran reported that as a result of the accident, he sustained a broken nose, lacerated lips, two fractured teeth, and a low back injury.  

Following separation from service, the Veteran submitted a claim for service connection for injuries sustained in the October 1994 automobile accident that was received on April 29, 1996.  The Veteran did not report to VA examinations scheduled for September 1998 in connection with this claim, and there was documentation from VA in March 1999 indicating that that the Veteran had withdrawn his claim.  He was ultimately provided VA examinations in March 1999 that resulted in an impression that the Veteran had sustained a soft tissue injury to the lower back as a result of the October 1994 accident and a treated nasal bone fracture with residual airway impairment involving predominantly the left nasal cavity.  Thereafter, service connection was granted in a December 1999 rating decision, in pertinent part, for residuals of a back injury and nasal fracture due to what was considered to be an in-service automobile accident.  This decision described the October 1994 automobile accident as involving no evidence or indication that the Veteran was at fault or that the accident was not incurred in the line of duty.  

Following the December 1999 rating decision, a claim for service connection for dental trauma claimed by the Veteran to have been the result of the October 1994 accident was denied by the RO in a March 2000 rating decision.  This decision did not deny the Veteran's claim based on a finding that the dental trauma was not incurred in the line of duty and was instead predicated on a finding that the Veteran had not demonstrated a disability for which compensation could be established.  

On March 27, 2000, a claim for service connection for "knocked out" teeth, sinus problems, and facial scars was received from the Veteran.  A claim for service connection for headaches was received on September 5, 2000.  Evidence developed in connection with these claims includes reports from a July 2000 VA examination that resulted in an impression of nasal valve collapse and a conclusion that the Veteran's symptomatology might likely be attributed to the in-service car injury.  In addition, an April 2006 VA examination resulted in an impression of headaches with a remote history of orbital bone fracture, and a December 2006 addendum from a VA physician resulted in the opinion that the Veteran's eye socket deformity was due to the 1994 automobile accident, the Veteran's sinusitis was most likely the result of this 1994 accident, and if the headaches were determined to be related to sinusitis, they could be addressed by an ear, nose, and throat surgeon. 

A January 2007 rating decision granted service connection for left maxillary sinusitis and residuals of an orbital bone fracture of the left eye as due to the October 1994 automobile accident and service connection for headaches as secondary to residuals of an orbital bone fracture of the left eye.  The effective date assigned for the grant of service connection for left maxillary sinusitis and headaches was January 31, 2006.  Earlier effective dates for these grants of service connection were granted by a November 2007 rating decision, with this decision granting an effective date of March 27, 2000, for the grant of service connection for  sinusitis and an effective date of September 5, 2000, for the grant of service connection for headaches.  

A rating decision prior to November 2007 dated in March 2007 granted service connection for dental trauma for fractured teeth numbers 9, 10, 23, and 24, effective from receipt of the Veteran's original claim, April 29, 1996.  Evidence cited in this rating decision included reports documenting treatment by a private dentist in the immediate aftermath of the October 1994 accident.  

On September 17, 2010, a claim for an increased rating for headaches was received from the Veteran.  This action followed the withdrawal of his claim for an increased rating for headaches in March 2010.  An October 2010 rating decision increased the rating for headaches from 10 to 50 percent, effective September 17, 2010.  Evidence cited therein included a statement submitted by the Veteran's wife describing the severity of his headaches and reports from an October 2010 VA examination that included an impression that the Veteran's headaches had increased in degree and frequency and were more disruptive to the Veteran's work and life in general.  The Veteran at that time described having migraine headaches that had occurred weekly within the prior 12 months, with most of these attacks being prostrating and lasting one to two days.   

The Board understands the Veteran's assertion that the effective dates for the grants of service connection in question and the 50 percent rating assigned for headaches should be assigned from the date of his separation from service, or at least from receipt of his original claim for service connection received on April 29, 1996.  He apparently is of the belief that such effective dates are warranted with application of 38 C.F.R. § 3.400(g) because the benefits in question were granted pursuant to the correction of military records.  However, as emphasized in the discussion of the rating actions above awarding the benefits in question, none of these benefits have been awarded on such a basis.  As such, while the Board has reviewed the "Correction of Naval Records" embodied in the June 2002 and July 2002 reports from the Department of the Navy finding that the October 1994 automobile accident discussed above was incurred in the line of duty, the Veteran is not entitled to application of 38 C.F.R. § 3.400(g).  

In addition with respect to the requested earlier effective dates for the grants of service connection for the benefits pertinent to this case, regardless of what communication is viewed as the claim for service connection for any of the  disabilities at issue, the controlling legal criteria provide that the effective date will be the later of either the date when the claim was received or the date when entitlement arose.  38 C.F.R. § 3.400.  In this case, while the grants of service connection for sinusitis and headaches were granted from the dates of receipt of the March 27, 2000, and September 5, 2000, claims for these benefits, respectively, entitlement to service connection for these conditions did not arise until receipt of the medical evidence after these claims in the form of the July 2000 VA medical opinion linking sinus problems to service and the December 2006 medical opinion linking a sinus disability and any headaches resulting therefrom to the October 1994 automobile accident.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that to prevail on the issue of service connection, there must be medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury).  

From the above, while it is not clear why the RO granted the Veteran effective dates prior to the date that entitlement arose, the Board concludes that there is no legal entitlement to an effective date earlier than March 27, 2000, for the grant of service connection for maxillary sinusitis or September 5, 2000, for the grant of service connection for headaches.  The Board makes this determination because there is not of record the medical "nexus" evidence dated or received prior to March 27, 2000, linking sinusitis to service and no such evidence dated or received prior to September 5, 2000, linking headaches to service.  As such, it is not demonstrated that entitlement to service connection for maxillary sinusitis arose prior to March 27, 2000, or that entitlement to service connection for headaches arose prior to September 5, 2000.  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran with respect to the claims for earlier effective dates for maxillary sinusitis and headaches, the Board finds that a clear preponderance of the evidence is against these claims.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

With respect to the claim for an earlier effective date for service connection for dental trauma for fractured teeth numbers 9, 10, 23, and 24, review of the record dated or received prior to receipt of the Veteran's original formal claim for service connection on April 29, 1996, the effective date chosen for the grant of service connection for dental trauma, does not reveal that the Veteran submitted an informal claim for service connection for dental trauma prior to that time.  An informal claim was not submitted under 38 C.F.R. § 3.155 because no communication was ever filed prior to April 29, 1996, indicating the Veteran's intent to reapply for service connection for dental trauma.   An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that a Veteran's service treatment records cannot be construed as constituting an informal claim for service connection.  A claimant still has to let it be known, in some way, that he is seeking service connection for a particular disability before it can be concluded that any statement to that effect is considered an informal claim.  

In addition, an informal claim for service connection for dental trauma was not submitted under 38 C.F.R. § 3.157 either because insofar as the Veteran had not been granted service connection for that disability prior to April 29, 1996, a mere review of medical records dated prior to that date could not have been construed as an informal claim under § 3.157.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).   In short, having determined that the claim for service connection for dental trauma was submitted on April 29, 1996, a finding as to when entitlement to this benefit arose is unnecessary insofar as, per the applicable regulation, an effective date earlier than this date would not be warranted.  As indicated earlier, the pertinent legal criteria stipulate that effective date for grants of service connection shall be the date of the filing of the claim or the date when entitlement arose, whichever is later.

The record shows that the claim for service connection for dental trauma was received on April 29, 1996, and that an informal claim for this condition was not filed prior thereto.  In view of these findings, the Board concludes that there is no legal entitlement to an effective date earlier than April 29, 1996, for the grant of service connection for dental trauma for fractured teeth numbers 9, 10, 23, and 24.  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran, the Board finds that a clear preponderance of the evidence is against the claim for an earlier effective date for service connection for dental trauma for fractured teeth numbers 9, 10, 23, and 24, given the controlling legal criteria as set forth above.  Again, the benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  See Ortiz, supra.  

Turning to the claim for an earlier effective date for the 50 percent rating for headaches, a 50 percent rating for headaches under DC 8100 requires migraine headaches that involve very frequent completely prostrating and prolonged attacks productive of severe inadaptability.  38 C.F.R. § 4.124a, DC 8100.  As such, in order to be assigned an effective date earlier than the date chosen by the RO for the grant of a 50 percent rating, September 17, 2010, it must be shown that the criteria for a 50 percent rating for headaches as set forth above were met prior to September 17, 2010.  38 C.F.R. § 3.400(o) (2010).

Review of the record dated prior to September 17, 2010, does not reveal the findings used as a basis for the 50 percent rating, namely, the reports from an October 2010 VA examination completed after the receipt of the September 17, 2010, claim.  As indicated, it was noted on the reports from the October 2010 VA examination that the Veteran described having migraine headaches that had occurred weekly within the past 12 months and that most of these attacks were prostrating and lasted one to two days.   It was also the impression of the examiner that the Veteran's headaches had increased in degree and frequency and were more disruptive to his work and life in general.   Review of the evidence dated prior to receipt of the September 17, 2010, claim simply does not reveal any competent evidence demonstrating the level of disability associated with headaches as described at the October 2010 VA examination that were found by the RO to demonstrate that the criteria for a 50 percent rating was met.  

In short, review of the evidence reveals no medical report dated or received prior to September 17, 2010, from which it is factually ascertainable that a 50 percent rating was warranted for the Veteran's headaches under the criteria codified at 38 C.F.R. § 4.124a, DC 8100.  As such, an effective date prior to September 17, 2010, for the 50 percent rating for headaches is not warranted.  38 C.F.R. § 3.157(b)(1).  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran with respect to the claim for an earlier effective date for a 50 percent rating for the service-connected headaches, the Board finds that a clear preponderance of the evidence is against the claim, and that the benefit-of-doubt rule does not apply.  Ortiz, supra.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

38 C.F.R. § 4.150, Diagnostic Code 9913 (2010) establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a maximum 40 percent disability rating is warranted for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating for the loss of all upper and lower teeth on one side.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  

As indicated, service connection for dental trauma for fractured teeth numbers 9, 10, 23, and 24, associated with the October 1994 accident, was granted by a March 2007 rating decision.  A noncompensable rating was assigned, and this rating was  based on reports of private dental treatment, to include reports documenting such treatment rendered immediately after the October 1994 accident.  None of the dental records reviewed demonstrated that the residuals of the accident involved any other teeth than those for which service connection was granted, and the dental records do not reveal that this accident resulted in the loss of all upper anterior or lower anterior teeth or the loss of all upper and lower teeth on one side.  The Veteran himself does not contend that such residuals are shown.  As such, a compensable rating under DC 9913 cannot be assigned.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluation is not inadequate.  As indicated, a compensable rating is provided for certain manifestations of the Veteran's service-connected dental trauma residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation for which a compensable rating may be assigned, marked interference with employment, or frequent periods of hospitalization.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

While the Board fully respects the Veteran's sincere assertions in this case, the applicable rating criteria are quite specific, and the Board is bound by these criteria 38 U.S.C.A. § 7104(c).  As such, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claim for a compensable initial rating for dental trauma for fractured teeth numbers 9, 10, 23, and 24, is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to an effective date earlier than March 27, 2000, for service connection for maxillary sinusitis is denied.  

Entitlement to an effective date earlier than March 27, 2000, for service connection for residuals of an orbital bone fracture of the left eye is dismissed.  

Entitlement to an effective date earlier than September 5, 2000, for service connection for headaches is denied.  

Entitlement to an effective date earlier than September 17, 2010, for a 50 percent rating for headaches is denied.      

The claim for an initial rating in excess of 50 percent for maxillary sinusitis is dismissed. 

The claim for an initial rating in excess of 10 percent for residuals of an orbital bone fracture of the left eye is dismissed. 

The claim for an increased initial rating for headaches is dismissed. 

Entitlement to an effective date earlier than April 29, 1996, for service connection for dental trauma for fractured teeth numbers 9, 10, 23, and 24 is denied.   

Entitlement to an initial compensable rating for dental trauma for fractured teeth numbers 9, 10, 23, and 24 is denied.   


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


